              Case 1:09-md-02013-PAC Document 57 Filed 09/30/10 Page 1 of 45
           Case 1:16-cr-00576-JFK Document 343 Filed 03/02/21 Page 1 of 9

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #: _________________
                                                                           DATE FILED: 03/02/2021
    UNITED STATES DISTRICT COURT
------------------------------------X
    SOUTHERN
UNITED   STATES DISTRICT
                      OF AMERICA   OF NEW YORK               :
                                                             :
    -----------------------------------------------------------x
      -against-
    In re FANNIE MAE 2008 SECURITIES                         ::            No.  16 7831
                                                                             08 Civ. Cr. (PAC)
                                                                                          576 (JFK)
    LITIGATION                                               ::              09 MD 2013 (PAC)
CHRISTOPHER KERRIGAN,                                        ::               OPINION & ORDER
                                                             ::              OPINION & ORDER
                                 Defendant.                  :
    -----------------------------------------------------------x
------------------------------------X
APPEARANCES

    HONORABLECHRISTOPHER
FOR DEFENDANT PAUL A. CROTTY, United States District Judge:
                          KERRIGAN:
     Pro Se

FOR THE UNITED STATES OF AMERICA:         BACKGROUND1
     Benet J. Kearney
     U.S. The early years ofOFFICE
           ATTORNEY’S        this decade sawTHE
                                       FOR  a boom in home financing
                                                 SOUTHERN    DISTRICTwhichOF
                                                                           wasNEW
                                                                               fueled, among
                                                                                    YORK

JOHN other
      F. things, by low
           KEENAN,      interest States
                      United     rates and lax credit conditions.
                                            District     Judge:New lending instruments, such as

       subprime
        Beforemortgages (high is
                the Court     credit
                                  a risk
                                     proloans)
                                           se and Alt-A mortgages
                                               motion             (low-documentation
                                                        by Christopher      Kerrigan loans)

    kept the
seeking   a boom going. reduction
             sentence   Borrowers played
                                     anda role
                                           histoo; they took on transfer
                                                immediate       unmanageable risks on the
                                                                          into

home assumption that thepursuant
      confinement       market wouldto
                                     continue
                                       Sectionto rise12003(b)(2)
                                                      and that refinancing
                                                                       of options would always be
                                                                           the Cares

    available
Act of  2020, in the future.the
                  which      Lending discipline
                                 Court          was lacking
                                          construes      as inathe system. Mortgage
                                                                 renewed    motion originators
                                                                                    for a did

    not hold theseof
modification       high-risk mortgage sentence
                      Kerrigan’s      loans. Ratherpursuant
                                                    than carry thetorising
                                                                       therisk on theirStep
                                                                             First      books, the
Act, originators
      18 U.S.C.  sold their loans into the secondary
                      § 3582(c)(1)(A),               mortgageknown
                                                commonly      market, as
                                                                      oftenthe
                                                                            as securitized packages
compassionate    release statute.        1 The Government      opposes
    known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.

                But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
1 The relief Kerrigan seeks pursuant to Section 12003(b)(2) of the
Cares Act of 2020 appears intended as a request for relief under 18
     and home prices began to fall. In light of the changing housing market, banks modified their
U.S.C. § 3624(c)(2). However, “[t]he authority the CARES Act and the
Attorney General have given to the [Bureau of Prisons (“the BOP”)] to
     lending
permit         practices to
         prisoners        and finish
                               became unwilling        to refinance
                                            the remainder           ofhometheir  mortgages
                                                                                   sentencewithout
                                                                                                 in refinancing.
                                                                                                      home
confinement under 18 U.S.C. § 3624(c)(2) is exclusively within the
discretion of the BOP; the Court lacks authority to order home
confinement.”
     1
                     United States v. Ayala, No. 17 Cr. 618 (RA), 2020 WL
       Unlessat
4586260,      otherwise indicated, all references
                 *1 (S.D.N.Y.           Aug. 10,  cited 2020)
                                                        as “(¶ _)”(brackets
                                                                   or to the “Complaint”
                                                                                   and are  to the Amended Complaint,
                                                                                         internal
     dated June 22, 2009. For purposes   of this Motion, all allegations
quotation marks omitted). Accordingly, the Court construes Kerrigan’s     in the Amended Complaint  are taken as true.
motion to be a renewed request for a modification of his sentence

                                                               1
                                                        1
      Case 1:16-cr-00576-JFK Document 343 Filed 03/02/21 Page 2 of 9



Kerrigan’s motion as procedurally barred because he did not

satisfy the First Step Act’s administrative exhaustion

requirements before seeking judicial intervention, and

substantively meritless for many of the same reasons the

Government raised in opposing Kerrigan’s prior request for

compassionate release.    For the reasons set forth below,

Kerrigan’s renewed motion is DENIED.

     I.   Background

     The Court assumes familiarity with its May 14, 2020 Opinion

& Order (“the May 14 Decision”) which denied Kerrigan’s request

for a sentence reduction or his immediate transfer into home

confinement due to Kerrigan’s underlying health issues and the

threat posed by the coronavirus, COVID-19. See United States v.

Kerrigan, No. 16 Cr. 576 (JFK), 2020 WL 2488269 (S.D.N.Y. May

14, 2020).

     On April 27, 2020, Kerrigan (through his counsel at the

time) filed an emergency motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) on the grounds that

Kerrigan’s age (he was 43 at the time), history of substance

abuse, and the conditions of his incarceration constitute

“extraordinary and compelling reasons” to modify his sentence.



pursuant to 18 U.S.C. § 3582(c)(1)(A), rather than a motion for home
confinement pursuant to 18 U.S.C. § 3624(c)(2). See id. (construing a
similar pro se motion as one for relief under 18 U.S.C. §
3582(c)(1)(A)).


                                    2
      Case 1:16-cr-00576-JFK Document 343 Filed 03/02/21 Page 3 of 9



See id. at *2.   The Government opposed Kerrigan’s motion;

Kerrigan filed a reply raising a series of additional medical

conditions that he believed increased his risk of exposure to

COVID-19; and the Government filed a sur-reply arguing that none

of Kerrigan’s newly disclosed medical issues warrant early

release. See id.

     On May 14, 2020, the Court denied Kerrigan’s motion.              (ECF

No. 319.)   As a preliminary matter, the Court determined that

Kerrigan “failed to articulate an extraordinary and compelling

reason why his sentence should be reduced” because Kerrigan’s

age and medical issues were not severe enough to warrant

compassionate release due to the COVID-19 pandemic. See

Kerrigan, 2020 WL 2488269, at *3.       Second, and “decisive” to

Kerrigan’s motion, the Court determined that even if Kerrigan’s

health issues constituted “extraordinary and compelling reasons”

to reduce his sentence, application of the 18 U.S.C. § 3553(a)

sentencing factors outweighed any such reduction. See id. at *4.

     On December 30, 2020, Kerrigan filed a pro se motion for

compassionate release pursuant to Section 12003(b)(2) of the

Cares Act of 2020.    (ECF No. 333.)     Kerrigan’s motion attached a

letter from his fiancée to the Court which reiterated Kerrigan’s

request for compassionate release.       (ECF No. 333-1.)     On January

20, 2021, Kerrigan’s fiancée filed a supplement to the motion in

which she described an outbreak of COVID-19 within the facility


                                    3
        Case 1:16-cr-00576-JFK Document 343 Filed 03/02/21 Page 4 of 9



where Kerrigan is housed, FCI Fort Dix in New Jersey.            (ECF No.

334.)   Kerrigan’s supplement included a letter from Kerrigan in

which he stated that he tested positive for COVID-19.

     On January 22, 2021, the Court requested the Government

respond to Kerrigan’s motion.

     On January 26, 2021, Kerrigan’s counsel, who represented

him in connection with his initial motion for compassionate

release, filed a letter from Kerrigan’s fiancée to the Court

which explained that a 58-year-old roommate of Kerrigan’s at FCI

Fort Dix recently died of what appears to be COVID-19.            (ECF No.

335.)

     On February 9, 2021, the Government filed a letter opposing

Kerrigan’s request for release.        (ECF No. 339.)     The

Government’s letter acknowledged that, under guidance

promulgated by the Centers for Disease Control and Prevention

(“the CDC”), Kerrigan’s severe obesity may constitute an

“extraordinary and compelling reason” for release because it

places him at increased risk of a severe illness should he

contract COVID-19.      (Id. at 5.)    Nevertheless, the Government

argued, application of the 18 U.S.C. § 3553(a) factors once

again did not warrant modifying Kerrigan’s sentence.            The

Government’s letter also explained that Kerrigan tested positive

for COVID-19 on December 28, 2020; between January 5, 2021, and

January 10, 2021, he was screened daily, during which time his


                                      4
      Case 1:16-cr-00576-JFK Document 343 Filed 03/02/21 Page 5 of 9



blood pressure was elevated, but he had no fever and reported no

other symptoms of COVID-19; Kerrigan was released from

quarantine on January 9, 2021; and on January 29, 2021, Kerrigan

was called for an x-ray due to his prior positive test, but he

refused it.     (Id. at 5 n.5.)

     On February 22, 2021, Kerrigan’s fiancée filed a letter in

reply which argued that the conditions of Kerrigan’s

incarceration at FCI Fort Dix warrant his immediate release into

home confinement.     (ECF No. 342.)

     II.   Discussion

           A.    Legal Standard

     18 U.S.C. § 3582(c)(1)(A) allows a court to modify a term

of imprisonment “upon motion of the defendant” provided the

defendant has exhausted certain administrative requirements. 18

U.S.C. § 3582(c)(1)(A).     Under these circumstances, a court may

reduce the defendant’s sentence if it finds that “extraordinary

and compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).          In doing

so, the Court must also consider “the factors set forth in [18

U.S.C. §] 3553(a) to the extent that they are applicable.” Id.

§ 3582(c)(1)(A).     “Application of the § 3553(a) factors requires

an assessment of whether the relevant factors outweigh the

extraordinary and compelling reasons warranting compassionate


                                    5
      Case 1:16-cr-00576-JFK Document 343 Filed 03/02/21 Page 6 of 9



release and whether compassionate release would undermine the

goals of the original sentence.” United States v. Daugerdas, ---

F. Supp. 3d ---, No. 09 Cr. 581 (WHP), 2020 WL 2097653, at *4

(S.D.N.Y. May 1, 2020) (brackets, ellipsis, and internal

quotation marks omitted) (quoting United States v. Ebbers, 432

F. Supp. 3d 421, 430–31 (S.D.N.Y. 2020)).

     On September 25, 2020, the Second Circuit ruled that the

policy statement issued by the U.S. Sentencing Commission

pertaining to compassionate release, section 1B1.13 of the

Sentencing Guidelines, “is not ‘applicable’ to compassionate

release motions brought by defendants,” and “cannot constrain

district courts’ discretion to consider whether any reasons are

extraordinary and compelling.” United States v. Brooker, 976

F.3d 228, 236 (2d Cir. 2020).      Accordingly, as the court in

United States v. Harris, No. 15 Cr. 445 (PAE), 2020 WL 5801051

(S.D.N.Y. Sept. 29, 2020), explained:

     when assessing a motion brought directly by an
     imprisoned person rather than by the BOP, the Court is
     constrained neither by [§] 1B1.13’s enumeration of
     extraordinary and compelling reasons, nor by its
     freestanding requirement that the defendant seeking
     release not pose any danger to the community. Rather,
     the Court may “consider the full slate of extraordinary
     and compelling reasons that an imprisoned person might
     bring before [it] in motions for compassionate release.”
     However, even if such reasons are present, the Court
     must also assure itself that release is consistent with
     “the factors set forth in section 3553(a) to the extent
     that they are applicable.”

Id. at *2 (footnote and internal citations omitted).


                                    6
      Case 1:16-cr-00576-JFK Document 343 Filed 03/02/21 Page 7 of 9



     “[P]ro se litigants generally are entitled to a liberal

construction of their pleadings, which should be read ‘to raise

the strongest arguments that they suggest.’” Green v. United

States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996)).

          B.   Analysis

     Kerrigan’s renewed request for compassionate release must

be denied.   First, as the Government acknowledged, according to

the CDC, Kerrigan’s severe obesity may place him at increased

risk of severe illness should he contract COVID-19.          Here,

however, Kerrigan has already contracted the virus.          Having now

tested positive for COVID-19 without experiencing a severe

illness from the disease, the fundamental and overriding purpose

of Kerrigan’s request for immediate release—i.e., the desire to

remove him from an environment where he may contract the virus—

is significantly less compelling than when the May 14 Decision

concluded that his immediate release was not warranted. See,

e.g., United States v. Rodriguez-Francisco, No. 13 Cr. 233 (VB),

2021 WL 326974, at *2 (S.D.N.Y. Feb. 1, 2021) (explaining that

“a sentence reduction based on the risk of contracting [COVID-

19] again makes no sense” where the defendant tested positive

for the virus in December 2020 and, although he claimed “to have

lingering effects,” “his risk of reinfection is extremely low”

“because he has already had (and fortunately recovered from) the


                                    7
      Case 1:16-cr-00576-JFK Document 343 Filed 03/02/21 Page 8 of 9



disease”) (citing the Centers for Disease Control and

Prevention’s website).    “The current COVID-19 pandemic is an

unprecedented worldwide catastrophe.       But it does not warrant

the early release of sentenced inmates in federal prisons

convicted of serious, dangerous offenses, like [the defendant],

whose medical conditions and risk of contracting the virus

cannot be deemed ‘extraordinary and compelling.’” United States

v. Mood, No. 19 Cr. 113 (VB), 2020 WL 3256333, at *1 (S.D.N.Y.

June 16, 2020) (denying release to 53-year-old with diabetes,

hypertension, and obesity where “[t]here is no question that

[the defendant] has health issues, but his condition is stable

and has been effectively managed by routine monitoring and

medication”).   Accordingly, the Court once again cannot deem

Kerrigan’s medical conditions to be a sufficiently extraordinary

or compelling reason why the COVID-19 pandemic warrants his

immediate release.

     Second, and once again decisive here, even if Kerrigan’s

health issues constituted “extraordinary and compelling reasons”

to reduce his sentence, application of the § 3553(a) sentencing

factors once again outweighs any such reduction.         For the

reasons stated in the May 14 Decision and during Kerrigan’s

March 30, 2018 sentencing, the Court finds that converting

Kerrigan’s 90-month term of incarceration into one of home

confinement, when he has served little more than 35 months of


                                    8
         Case 1:16-cr-00576-JFK Document 343 Filed 03/02/21 Page 9 of 9



his original sentence, would disserve the sentencing factors set

forth in 18 U.S.C. § 3553(a). See Kerrigan, 2020 WL 2488269, at

*4; see also United States v. Mascuzzio, No. 16 Cr. 576 (JFK),

2020 WL 3050549, at *4 (S.D.N.Y. June 8, 2020) (denying

compassionate release to one of Kerrigan’s co-defendants).

Accordingly, Kerrigan’s renewed request for a sentence

modification is denied. Cf. United States v. Mascuzzio, No. 16

Cr. 576 (JFK), Dkt. No. 344, at 8 (S.D.N.Y. Mar. 2, 2021)

(denying a similar renewed request for compassionate release by

Kerrigan’s co-defendant).

    III.      Conclusion

     For the reasons set forth above, Kerrigan’s renewed motion

for a sentence reduction is DENIED.

     The Clerk of Court is directed to terminate the motions at

ECF Nos. 333, 334, and 336.

SO ORDERED.

Dated:    New York, New York
          March 2, 2021




                                       9
